Name: COMMISSION REGULATION (EC) No 70/95 of 17 January 1995 amending Regulation (EEC) No 2349/84 on the application of Article 85 (3) of the Treaty to certain categories of patent licensing
 Type: Regulation
 Subject Matter: research and intellectual property;  competition;  business organisation
 Date Published: nan

 18 . 1 . 95 Official Journal of the European Communities No L 12/ 13 COMMISSION REGULATION (EC) No 70/95 of 17 January 1995 amending Regulation (EEC) No 2349/84 on the application of Article 85 (3) of die Treaty to certain categories of patent licensing agreements requesting all interested persons to submit their comments by 28 August 1994 at the latest ^; Whereas the number and significance of the comments which the Commission has received following this publi ­ cation have made it necessary to examine further the problems raised ; whereas it will not be possible to complete this examination within the time limits for adoption and publication of the proposed new Regulation by 31 December 1994 ; Whereas it is therefore necessary to extend for six months the validity of Regulation (EEC) No 2349/84, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation No 19/65/EEC of 2 March 1965 on the application of Article 85 (3) of the Treaty to certain categories of agreements and concerted practices ('), as last amended by the Act of Accession of Spain and Portugal, and in particular Article 1 thereof, Having published the draft of this Regulation (2), Having consulted the Advisory Committee on Restrictive Practices and Dominant Positions, Whereas, under Regulation No 19/65/EEC, the Commis ­ sion has power to apply Article 85 (3) of the Treaty by Regulation to certain categories of bilateral licensing agreements and concerted practices coming within Article 85 (1 ); Whereas Commission Regulation (EEC) No 2349/84 of 23 July 1984 on the application of Article 85 (3) of the Treaty to certain categories of patent licensing agree ­ ments (3), as last amended by the Act of Accession of Spain and Portugal and by Commission Regulation (EEC) No 151 /93 (4), is valid only until 31 December 1994 ; Whereas the Commission published on the 30 June 1994 a draft Regulation on the application of Article 85 (3) of the Treaty to certain categories of technology transfer HAS ADOPTED THIS REGULATION : Article 1 In Article 14 of Regulation (EEC) No 2349/84 for the date '31 December 1994' there shall be substituted the date '30 June 1995'. Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. It shall apply from 1 January 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 January 1995. For the Commission Karel VAN MIERT Member of the Commission (') OJ No 36, 6. 3 . 1965, p. 533/65. 0 OJ No C 313, 10. 11 . 1994, p. 6. (3) OJ No L 219, 16. 8 . 1984, p. 15. (4) OJ No L 21 , 29 . 1 . 1993, p. 8 . ^ OJ No C 178, 30. 6. 1994, p. 3.